DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(1). The drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings (Figs. 5-7) do not have satisfactory reproduction characteristics. The drawings appear to be multi-generation copies of photographs or computer generated pictures and therefore some of the details are unclear due to the shading of the various gray shades.
Although 37 CFR 1,84(b)(1) allows black and white photographs in certain instances, the examiner finds that such are not acceptable in this case as the subject matter of the application dearly admits of illustration by a drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 5-8, and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orban (US 20170101827).
Regarding claims 1, 2, 18: Orban discloses an apparatus 100 comprising an integrated well construction system (IWCS) operable for constructing a well via integrated control of a plurality of integrated control devices 126, 132, 138 that collectively control a plurality of integrated subsystems 110, 112, 114 of the IWCS (Figs. 1, 2; [0021] - [0027], [0030]-[0037]). Orban discloses that the IWCS comprises an IWCS 
Regarding claim 5: Orban discloses that each subsystem comprises a subsystem network directly connected with the integrated control device of that subsystem and a plurality of subsystem components each directly connected with the subsystem network (Figs. 1-6; [0021] - [0027], [0030]-[0037], [0071], [0073]). 
Regarding claim 6: Orban discloses that the subsystem components each control, perform, sense, measure, and/or monitor an aspect of well construction performed in association with the subsystem comprising that subsystem component (Figs. 1-6; [0021] - [0027], [0030]-[0037], [0071], [0073]). 
Regarding claim 7: Orban discloses that the control workstation comprises a processor and a memory storing a construction program that, when executed by the processor, controls each integrated control device at least partially in response to data 
Regarding claim 8: Orban discloses that the control workstation comprises a processor and a memory storing a construction program that, when executed by the processor, controls each integrated control device during each of a plurality of predetermined operational sequences (Figs. 1-6; [0021] - [0027], [0030]-[0037], [0071], [0073], [0075]). 
Regarding claim 11: Orban discloses that the construction program is configurable by a human operator to permit the operator to select human interaction levels during performance of the predetermined operational sequences (Figs. 1-6; [0021] - [0027], [0030]-[0037], [0071], [0073], [0075]). 
Regarding claim 12: Orban discloses that the construction program is configurable by a human operator to permit the operator to select levels of automation of the IWCS during performance of the predetermined operational sequences (Figs. 1-6; [0021] - [0027], [0030]-[0037], [0071], [0073], [0075]).
Regarding claim 13: Orban discloses that the construction program is configurable by a human operator to permit the operator to select which machines of the [WCS will be controlled by the construction program during performance of each predetermined operational sequence (Figs. 1-6; [0021] - [0027], [0030]-[0037], [0071], [0073], [0075]). 
Regarding claim 14: Orban discloses that the construction program is configurable by human operators to permit the operators to select which machines of the IWCS will be controlled by the construction program, and to select which machines 
Regarding claim 15: Orban discloses that the construction program is configurable by human operators to permit the operators to select which steps of each predetermined operational sequence will be performed and/or confirmed manually, and by which operator (Figs. 1-6; [0021] - [0027], [0030]-[0037], [0071], [0073], [0075]).
Regarding claim 16: Orban discloses that the IWCS is operable for constructing a well without operation of other components not controlled by, monitored by, or otherwise in communication with any of the integrated control devices (Figs. 1-6; [0007] - [0009] - Orban discloses a system that controls the well construction and thus does not include components outside the disclosed system). 
Regarding claim 17: Orban discloses that the IWCS is operable for constructing a well without operation of other components not controlled by any of the integrated control devices (Figs. 1-6; [0007] - [0009] - Orban discloses a system that controls the well construction and thus does not include components outside the disclosed system). 
Regarding claim 19: Orban discloses that the integrated well construction system is operable, via operations of the control workstation, for constructing a well exclusive of any component not controlled by any of the integrated control devices (Figs. 1-6; [0007] - [0009] - Orban discloses a system that controls the well construction and thus does not include components outside the disclosed system). 
Regarding claim 20: Orban discloses a computer program product comprising a tangible, computer-readable, non-transitory medium having instructions stored thereon 
Regarding claim 21: Orban discloses that the automatic start and control of the first and second machines performs the selected operational sequence without further human action (see above; Figs. 1-6; [0021] - [0027], [0030]-[0037], [0071], [0073], [0075]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 20170101827) in view of Cong et al. (CN 103324133 - citing from the attached machine translation).
Orban discloses the invention substantially as claimed and as discussed above.
Regarding claim 3: Orban does not explicitly disclose that the IWCS communication network is a single, fiberoptic, ring-topology network. Cong discloses that an IWCS communication network can be a single, fiberoptic, ring-topology network (abstr,; pg. 5, last paragraph). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the IWCS communication network of Orban so as to be a single, fiberoptic, ring-topology network as taught by Cong. As Tilley generally the communications network and as Cong discloses a specific type of network, it would have been within routine skill to have selected a specific network type from a finite list of known networks. Such a selection and a configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 22: Orban, as modified by Cong, discloses a method comprising operating an integrated well construction system (IWCS) comprising a fiberoptic ring network, that the fiberoptic ring network comprises a plurality of nodes comprising programmable logic controllers (PLCs) of individual pieces of machinery forming the IWCS, video feed, drilling operator control, high-level supervisory control, and combinations thereof (see above; Orban - Figs. 1-6; [0021] - [0027], [0030]-[0037], 
Regarding claim 24: Orban, as modified by Cong, discloses that the fiberoptic ring network exchanges data between the PLCs for coordinated control of the machinery (see above; Orban - Figs. 1-6; [0002], [0021] - [0027], [0030]-[0037], [0048], [0071], [0073], [0075]; Cong - Figs. 1, 2; abstr,; pg. 3, line 7 through pg. 4; pg. 5, last paragraph). 
Regarding claim 25: Orban, as modified by Cong, discloses that the fiberoptic ring network exchanges data between one or more of the PLCs and the drilling operator for manual or semi-automatic control of the IWCS (see above; Orban - Figs. 1-6; [0002], [0021] - [0027], [0030]-[0037], [0048], [0071], [0073], [0075]; Cong - Figs. 1, 2; abstr,; pg. 3, line 7 through pg. 4; pg. 5, last paragraph). 
Regarding claim 26: Orban, as modified by Cong, discloses that the fiberoptic ring network exchanges data between one or more of the PLCs and a supervisory controller for automatic and optimized control of the IWCS (see above; Orban - Figs. 1-6; [0002], [0021] - [0027], [0030]-[0037], [0048], [0071], [0073], [0075]; Cong - Figs. 1, 2; abstr,; pg. 3, line 7 through pg. 4; pg. 5, last paragraph). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 20170101827) in view of Trydal et al. (US 20170306710).
Orban discloses the invention substantially as claimed and as discussed above.
Regarding claim 4: Orban discloses that the integrated subsystems include at least a rig control subsystem comprising a drawworks ([0026]), a top drive ([0026]), automated slips ([0035]), automated pipe handling equipment ([0026]), a fluid circulation 
Trydal discloses that pipe handling or manipulating equipment can include a roughneck ([0047], [0051]) and that the rig cameras can be a part of a closed-circuit television subsystem ([0017], [0073]; claim 2). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Orban to include an iron roughneck and to include a closed-circuit television subsystem both as taught by Trydal. As Orban generally discloses the use of automated pipe handling and manipulating equipment and the use of cameras and as Trydal discloses a specific pipe of handling/manipulating machine as well as that cameras can be used in a cctv network, it would have been within routine skill to have selected a specific and desired handling machine and a specific and desired camera system from a finite selection of well-known specific equipment. Such a selection and a configuration would have been predictable with a reasonable expectation for success and no unexpected results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 20170101827) as evidenced by Zahn et al. (US 20060104747), and Dahl (US 20170370204), and Rosano et al. (US 20170314369).
Orban discloses the invention substantially as claimed and as discussed above.
Regarding claim 9: Orban generally discloses that the plurality of predetermined operational sequences comprises picking up single tubulars ([0002], [0048]), making drilling connections ([0002], [0048]), building tubular stands ([0002], [0048]), moving single tubulars from a well center to a catwalk using a top drive ([0002], [0048]), moving tubular stands from the well center to the catwalk ([0002], [0048]), moving casing from the catwalk to the well center using a casing tong ([0002], [0048]), moving casing from the catwalk to the well center using a tubular delivery arm ([0002], [0048]),and a moving large diameter casing from the catwalk to the well center using the top drive ([0002], [0048]), building casing stands ([0002], [0048]), and tripping-in casing stands ([0002], [0048]) (also see above; also see Figs. 1-6; [0021] - [0027], [0030]-[0037], [0071], [0073], [0075]). The examiner notes that Orban does not always use the exact same descriptive wording as recited, however, the examiner finds that the recited sequences are indeed disclosed by Orban. 
Further, Orban does not provide an exhaustive list of known drilling rig operations and sequences and thus does not explicitly disclose such operations as tripping-in drill collar stands, tripping-out drill collar stands, tripping-out wet, backreaming, or the specific implementation of pipe handling with or without a casing running tool. To show that these operational sequences are known and used in the art, the examiner cites Zahn as teaching the use of drill collars and drill collar stands ([0019], [0050]), Dahl as . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 20170101827) as evidenced by Zahn et al. (US 20060104747), and Dahl (US 20170370204), and Rosano et al. (US 20170314369), as applied to claim 9 above and further in view of Trydal et al. (US 20170306710).
Orban, Zahn, Dahl, Rosano, and Trydal disclose the invention substantially as claimed and as discussed above.
Regarding claim 10: Orban, as evidenced by Zahn, Dahl, and Rosano, discloses that the construction program, when executed by the processor, controls the top drive, a drawworks, automated slips, a top drive elevator, an iron roughneck, a drilling fluid pumping system, the catwalk, an automated racker, an automated fingerboard, and the tubular delivery arm, via control of the integrated control devices, during performance of the predetermined operational sequences (see above; Orban - Figs. 1-6; [0002], [0021] . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 20170101827) and Cong et al. (CN 103324133 - citing from the attached machine translation), as applied to claim 22 above and further as evidenced by Zahn et al. (US 20060104747), and Dahl (US 20170370204), and Rosano et al. (US 20170314369), and further in view of Trydal et al. (US 20170306710).
Orban, Cong, Zahn, Dahl, Rosano, and Trydal disclose the invention substantially as claimed and as discussed above.
Regarding claim 23: Orban, as modified by Cong and Trydal, and as evidenced by Zahn, Dahl, and Rosano discloses that the IWCS machinery PLCs comprise a drilling fluid pumping system PLC, a top drive PLC, a drawworks PLC, an automated slips PLC, an iron roughneck PLC, a catwalk PLC, an automated racker PLC, an automated fingerboard PLC, and a tubular delivery arm PLC (see above; Orban - Figs. 1-6; [0002], [0021] - [0027], [0030]-[0037], [0048], [0071], [0073], [0075]; Cong - Figs. 1, 2; abstr,; pg. 3, line 7 through pg. 4; pg. 5, last paragraph; Zahn - [0019], [0050]; Dahl - [0018]’ Rosano - [0006]; Trydal - [0017], [0047], [0051]; claim 2 - the examiner finds that Orban, Trydal, Zahn, Dahl, and Rosano teach the listed structure/machine/tool while Cong discloses PLC’s to drive/control the recited equipment). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/18/2021